In re Smith, Earline Jo Jennings — Other; applying for remedial writs; to the Court of Appeal, First Circuit, No. CW-86-0445; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 289668.
Granted. It is ordered that the order of the court of appeal dated April 17,1986 and the order of the trial court dated April 15, 1986 are vacated and set aside. The deposition of plaintiff’s counsel, John S. White, may not be taken.
CALOGERO, J., would grant the writ.
BLANCHE and LEMMON, JJ., dissent from the order.